United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Bronx, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1099
Issued: September 20, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On April 17, 2015 appellant filed a timely appeal from an April 1, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim for a recurrence of
disability. This appeal was docketed as No. 15-1099. The Board finds that this case is not in
posture for decision.1
On September 24, 2004 appellant, then a 49-year-old nursing assistant, filed a claim
noting that on July 11, 2001 after taking a patient’s blood, she stuck her right hand when
disposing of the needle. On November 12, 2004 OWCP accepted appellant’s claim for “accident
caused by hypodermic needle to right hand.” On August 1, 2014 appellant filed a claim alleging
a recurrence of the July 11, 2001 injury, noting that from 2003 to present she has suffered from
chronic Hepatitis C. By decision dated September 23, 2014, OWCP denied appellant’s claim as
it found that the evidence did not establish that she had a recurrence or increased disability due to
a change or worsening of the accepted work conditions because there was no factual proof that
appellant was exposed to a patient positive for Hepatitis C, and that therefore the evidence was
insufficient to establish that she contracted Hepatitis C due to the July 11, 2001 injury. By
decision dated April 1, 2015, the hearing representative affirmed OWCP’s September 23, 2014
decision.
1

By decision dated September 13, 2016, the Board denied appellant’s request for oral argument.

It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.2
The basic rule is that a subsequent injury, whether an aggravation of the original injury or a new
and distinct injury, is compensable if it is the direct and natural result of a compensable primary
injury.3
Although OWCP and appellant discuss her claim as a claim for a recurrence of injury, the
Board finds that this did not involve a recurrence of disability due to a spontaneous change in
appellant’s medical condition. Rather, appellant is actually alleging that at the time she stuck
herself with the needle on July 11, 2001, she contracted Hepatitis C. The Board notes that
OWCP has already accepted appellant’s claim for this incident caused by a hypodermic needle
stick to appellant’s right hand. Appellant now alleges that she developed Hepatitis C as a direct
consequence of this accepted needle stick. Her allegation of a consequential injury has never
been considered by OWCP.
Accordingly, appellant’s claim should be considered a claim for a consequential injury.
Therefore, the Board will remand this case, with instructions to OWCP that it consider
appellant’s claim as a claim for a consequential injury.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 1, 2015 is set aside and the case is remanded for further
action consistent with this order.

2

Albert F. Ranieri, 55 ECAB 598 (2004).

3

B.S., Docket No. 12-137 (issued June 19, 2012).

2

Issued: September 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

